DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 3/22/2021.
Claims 1-8 are amended.
4.	Claims 1-8 are remaining in the application.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
7.	Regarding claims 1-8, the phrase "of the type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of the type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Similar applies to all other phrases in the claims which include “type”.
8.	In claim 1, the phrases “the hip” and “the swimmer” lack sufficient antecedent basis.  Similar applies to “the device” in claim 5, “the instep” in claim 6, “the tail” in claim 7, and “the fastening bolts and nuts” in claim 8.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	As best understood by the examiner, claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over D1: IGLESIAS (US 3529565 A), cited by applicant.  Regarding claim 1, D1 discloses an individual device for aquatic propulsion that has two pedals [22] that move a fin [24] and a main body [11] that connects the device with the swimmer's hip and where the pedals [22] are fixed to brackets [20] that slide on rails [19] attached to the body main [11]; In addition, the brackets are attached to a hinge that joins one end of the body [11] with the fin [24] in a pivoting way, by means of two rods [31] that join the brackets [20] with the fin [24].  D1 does not explicitly disclose a semi-hoop; however D1 discloses a shoulder support [13] connected to the main body of the device which would have been considered and recognized as a semi-hoop to one of ordinary skill in the art. Nevertheless, making this support in the shape of a semi-hoop or semi-ring would have been considered obvious to one skilled in the art merely to facilitate making the device or comfort of use as would have been recognized by one of ordinary skill in the art.  Regarding claim 2, the fin [24] is oriented vertically.  Regarding claims 6-8, these features (instep supports, horizontal stabilizing fins, and tube adjustment means with bolts and nuts) are well known in the art (examiner takes official notice) and would have been considered obvious design choices as would have been recognized by one of ordinary skill in the art as a matter of preference to improve upon stability, function and operation of the device for a swimmer such a device.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Allowable Subject Matter
11.	Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references cited disclose devices attached to a swimmer with a fin and pedals.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
14.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/22/2022